              Case 1:15-cv-06605-JFK-OTW Document 119 Filed 01/28/19 Page 1 of 5


                                                                                             Seyfarth Shaw LLP

                                                                                             620 Eighth Avenue

                                                                                      New York, New York 10018

                                                                                                (212) 218-5500
Writer’s direct phone                                                                        fax (212) 218-5526
(212) 218-3332
                                                                                              www.seyfarth.com
Writer’s e-mail
hwexler@seyfarth.com




                                               January 28, 2019
VIA ECF
The Honorable John F. Keenan
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10022

           Re:          State of New York ex rel. Vinod Khurana v. Spherion Corp. (n/k/a SFN Group,
                        Inc.), No. 1:15-cv-06605-JFK-OTW

Dear Judge Keenan:

        This law firm represents SFN Group, LLC, f/k/a Spherion Corp. (“Defendant”) in the above-
referenced action. We submit this opposition to Plaintiff’s January 22, 2019 request for leave to file
a “second” Third Amended Complaint (“TAC”) (ECF 118). Plaintiff’s “quality assurance” (“QA”)
False Claims Act (“FCA”) claim against Spherion has already been dismissed with prejudice and a
motion to bring an immediate appeal of that dismissal was denied after extensive briefing. Any
further attempts to amend or resurrect this claim is barred by the doctrine of res judicata, and it
would therefore be futile to even permit briefing on the request. Furthermore, the amendments are
not based on facts recently obtained in discovery, but rather, are based upon an invoice which has
been known to Plaintiff since at least 2016, and could have been previously asserted in the First
Proposed TAC filed on December 12, 2016. Instead, Plaintiff is trying to leverage stale evidence to
attempt to revive his dismissed QA FCA claim, which attempts have been twice rejected by Your
Honor. This Court should not countenance a last ditch effort to circumvent appellate review of the
dismissed FCA claims and derail the litigation of the retaliation claims as a result.

        In addition, Plaintiff’s is not merely supplementing the QA FCA claim with information
learned through Mr. Cohen’s testimony. Without notice to the Court or the parties, Plaintiff has
clandestinely added in a myriad of other changes to his complaint, which have nothing to do with
any “new” evidence obtained in discovery. While Plaintiff conveniently did not submit a redlined
version of his proposed amendments, Spherion’s comparison analysis revealed that Plaintiff has
revised significant portions of his complaint in an attempt to recast his claims. (See Exhibit A,
Redlined TAC, ¶¶ 16-17, 19, 20-22, 25, 27, 29, 30, 31, 35, 36, 39-40, 47, 55, 58, 60-74, 75-77, 80,
84, 86, 88, 89, 90-103, 106-107, 111-112. For instance, Plaintiff’s amendment of Paragraph 80
inserts a claim about Mark Mazer that Plaintiff allegedly learned in 2007.




54440652v.3
              Case 1:15-cv-06605-JFK-OTW Document 119 Filed 01/28/19 Page 2 of 5



                                                                                                                Page 2


     1. Plaintiff’s Proposed Amendment to his “Quality Assurance” FCA claim is Barred by
        the Doctrine of Res Judicata

        Before the Court even contemplates undertaking a Rule 15 analysis, it must consider the
threshold issue of res judicata. On April 21, 2017, this Court issued an Opinion and Order which
stated, in relevant part that “Plaintiff’s qui tam claims are dismissed with prejudice.” New York ex
rel. Khurana v. Spherion Corp., No. 15 CIV. 6605, 2017 WL 1437204, at *10 (S.D.N.Y. Apr. 21,
2017) (Keenan, J.) (dismissing Plaintiff’s vicarious liability, quality assurance, conflict of interest,
and false billing claims pursuant to the New York State and New York City False Claims Acts)
(ECF 86, p. 28). This followed an earlier dismissal of the FCA claims, without prejudice, on
November 10, 2016. (ECF 70).

         The doctrine of res judicata, or claim preclusion, bars parties to a lawsuit from relitigating
claims which were actually adjudicated in which there has been a final judgment on the merits. See
Commissioner v. Sunnen, 333 U.S. 591, 597–98 (1948) (“Once a party has fought out a matter in
litigation with the other party, he cannot later renew that duel”). It is black letter law that “[a]
dismissal with prejudice serves as an adjudication on the merits.”) Witchard v. Montefiore Med.
Ctr., No. 05 CIV. 5957, 2007 WL 1284066, at *4 (S.D.N.Y. Apr. 27, 2007) (denying Plaintiff’s
motion to amend the First Amended Complaint where proposed breach of contract claim was
already dismissed with prejudice, and finding that the amendment would be futile because it was
barred by the doctrine of res judicata). “A final judgment on the merits of an action precludes the
parties or their privies from relitigating issues that were or could have been raised in that
action.” San Remo Hotel, L.P. v. City & Cty. of San Francisco, Cal., 545 U.S. 323, 336 n. 16
(2005) . In other words, “when a final judgment has been entered on the merits of a case, it is a
finality as to the claim or demand in controversy....” SEC v. First Jersey Sec., Inc., 101 F.3d 1450,
1463 (2d Cir. 1996).

         It is the law of this case that Plaintiff’s FCA claims are dismissed with prejudice, amounting
to an adjudication on the merits. See United States v. Crowley, 318 F.3d 401 (2d Cir. 2003)
(“[W]hen a court has ruled on an issue, that decision should generally be adhered to by that court in
subsequent stages in the same case.”). The doctrine of res judicata therefore bars Plaintiff from re-
litigating his QA FCA claim. Chapple v. Fahnestock & Co. Inc., No. 03CV4989NGGJMA, 2005
WL 8157058, at *2 (E.D.N.Y. Sept. 16, 2005) (“I agree with defendant and find plaintiff’s attempt
to reassert the previously dismissed [with prejudice] claims . . . to be improper.”).1

        Plaintiff is well aware that he has had his day in this District Court on his FCA claims,
which is why he previously sought Rule 54(b) Certification of the Court’s April 21, 2017 Order
(which dismissed his FCA claims with prejudice) so that he could appeal their dismissal in the
Second Circuit. Ironically, in his supporting Memorandum of Law, he concedes: “dismissal without
leave to amend is ‘plainly a final disposition’ as it ‘ends the litigation [of that claim] on the merits


1
          The articulated basis for barring the QA claim amendments under res judicata applies fully to the remainder of
Plaintiff’s proposed amendments to the Complaint, which are vast in scope. and certainly not limited to new information
only recently learned in deposition testimony.


54440652v.3
              Case 1:15-cv-06605-JFK-OTW Document 119 Filed 01/28/19 Page 3 of 5



                                                                                                                    Page 3


and leaves nothing for the court to do” and “the qui tam claims are finally decided.” (ECF 92, p. 3).
Spherion could not agree more with Plaintiff’s analysis of the final dismissal of his QA claims.2

     2. The Proposed Amendments Are Futile

         Regardless of the res judicata bar, Plaintiff still cannot meet his burden under Fed. R. Civ.
P. 15(a) for leave to file the TAC. Reasons to deny an amendment “include undue delay, bad faith,
futility of the amendment, and perhaps most important, the resulting prejudice to the opposing
party.” New Amsterdam Capital Partners, LLC v. Wilson, No. 11 Civ. 9716, 2015 WL 1137576, at
*2 (S.D.N.Y. Mar. 13, 2015).

        First, even if it is within this Court’s power to allow a party to amend a dismissed claim,
Plaintiff’s proposed motion would certainly be denied, as Plaintiff’s proposed amendments to the
FCA claim easily could have been asserted in the First Proposed TAC, filed on December 12, 2016.
For instance, the invoice upon which Plaintiff now relies and claims to be “new” has been in his
possession for more than two years as it was part of the City of New York’s document production
relating to Plaintiff’s Motion for the Relator’s Share in 2016. Any belated realization by Plaintiff
that the invoice supports Plaintiff’s dismissed QA claim does not justify the two-year delay. State
Trading Corp. of India, Ltd. v. Assuranceforeningen Skuld, 921 F.2d 409, 418 (2d Cir. 1990)
(“When the moving party has had an opportunity to assert the amendment earlier, but has waiting
until after judgment before requesting leave, a court may exercise its discretion more exactingly.”).
The delay (and prejudice to Spherion) is particularly inexcusable because the matter remained under
seal from 2011 to 2015, giving Plaintiff every chance possible to amend his complaint before the
matter was unsealed and finally served upon Spherion. The prejudice to Spherion resulting from
being in the dark for four years, unable to mount a defense to these old claims, and then being
forced to reply to Plaintiff’s constant belated attempts to recast his claims to avoid dismissal cannot
be understated.

        And, although Plaintiff contends that Mr. Cohen’s testimony regarding the July 26, 2005
invoice satisfies some ill-defined authentication requirement, nothing prevented Plaintiff from
asserting in a previous Complaint iteration: “Upon information and belief, the July 26, 2005 invoice
was submitted for reimbursement from Spherion.” The Federal Rules do not require attestation to
every assertion in a Complaint.3 Plaintiff should not be allowed to sit on a document for over two
years, finally decide to read it, and then try, yet again, to amend a dismissed claim after discovery is
over and depositions have been taken.4 See CL–Alexanders Laing & Cruickshank v. Goldfeld, 739


2
          To be clear, although Plaintiff ultimately lost his motion for certification under Rule 54(b), the dismissal of the
qui tam claims is still nevertheless final. The denial of Plaintiff’s motion simply foreclosed Plaintiff’s goal of pursuing
an immediate and piecemeal interlocutory appeal on as to less than all of his claims, while his retaliation claim was still
alive. (ECF 96).
3
          See Fed. R. Civ. P. 11(a) (“a pleading need not be verified or accompanied by an affidavit”).
4
          The testimony in question was elicited during the December 20, 2018 deposition of Howard Cohen concerning
Plaintiff’s remaining retaliation claim. Despite the fact that this witness was presented by Spherion, Mr. Cohen has not
worked for Spherion in years, appeared for the deposition, and was not paid for his time. It would be equally
burdensome for Mr. Cohen to have to be subjected to supplemental deposition questioning about the FCA claims, which
would surely be necessary if Plaintiff is allowed the amend the “quality assurance” claim.


54440652v.3
              Case 1:15-cv-06605-JFK-OTW Document 119 Filed 01/28/19 Page 4 of 5



                                                                                                 Page 4


F.Supp. 158, 167 (S.D.N.Y. 1990) (“When the motion [to amend] is made after discovery has been
completed . . . leave to amend is particularly disfavored because of the resultant prejudice to [the]
defendant.”).

        Secondly, the amendments would still be futile. A plaintiff alleging false claims under the
NYS FCA or the NYC FCA must plead with particularity the circumstances constituting fraud in
accordance with Federal Rule of Civil Procedure 9(b). Khurana, 2017 WL 1437204, at *8 (finding
that Plaintiff’s assertion if fraud in the [first] proposed TAC failed to set forth the “who, what,
when, where and how of the alleged fraud.”) (Keenan, J.). Nothing in the invoice satisfies the Rule
9(b) issues the Court previously noted. In fact, discovery has revealed, both through depositions of
Spherion witnesses, and Plaintiff himself, that these billed consultant hours were truly worked.
Nothing in the invoice or Mr. Cohen’s testimony negates this. Plaintiff’s penchant for playing
“Monday morning quarterback” to dispute the quality of the work performed by everyone at
Spherion (but himself) does not automatically convert an otherwise innocuous invoice into proof of
a multi-million dollar fraud. As such, the amendment is futile. See Jian Lin v. Toyo Food, Inc., No.
12 Civ. 7392, 2016 WL 4502040 (S.D.N.Y. Aug. 25, 2016) (denying amendment as futile).

        Most significantly, Spherion stands to be severely prejudiced by an amendment to a
dismissed claim. Despite Plaintiff’s misguided proposition that discovery has been taken concerning
the QA claim resulting in no prejudice if he was allowed to amend again, Spherion invested
considerable time and expense to twice obtain the dismissal of the FCA claims over the last three
years. The discovery and litigation now are focused entirely on the retaliation claims, which are the
only claims that the Court allowed to pass the motion to dismiss stage. Spherion should not be put
in a position where these claims may be re-asserted against it as this matter progresses toward
dispositive motion and trial on the limited retaliation claims. Such is not the law, nor can it be.

       Allowing the amendment would therefore unfairly prejudice Spherion and simultaneously
reward Plaintiff by giving him the benefit of the fifth bite at the apple, after testing the same
unsuccessful theory in motion practice twice. See Treppel v. Biovail Corp., No. 03–CV–3002, 2005
WL 2086339, at *12 (S.D.N.Y. Aug. 30, 2005) (finding “that leave to amend would be futile
because [the] plaintiff has already had two bites at the apple and they have proven fruitless.”); In re
Gildan Activewear, Inc. Sec. Litig., No. 08–CV–5048, 2009 WL 4544287, at *5 (S.D.N.Y. Dec. 4,
2009) (“To the extent [the p]laintiffs argue that they should have yet another bite at the apple after
having had the additional benefit of the [c]ourt's explication of the shortcomings of the complaint,
such a position must be rejected, as it is by now well-established that plaintiffs are not entitled to an
advisory opinion from the [c]ourt informing them of the deficiencies in the complaint and then an
opportunity to cure those deficiencies.” Spherion requests that the Court indulge Plaintiff no more.

    3. Plaintiff’s Motion for Leave Would Violate Rule 11(b)

         Spherion recognizes that the Court raised questions procedurally as to whether it can
prohibit Plaintiff from filing a motion, despite the motion not having “much gasoline.” As Spherion
counsel noted at the January 23, 2019 Conference, our view is that the proposed amendment’s
futility would render the motion frivolous under Rule 11 and it should be rejected sua sponte by the



54440652v.3
              Case 1:15-cv-06605-JFK-OTW Document 119 Filed 01/28/19 Page 5 of 5



                                                                                                 Page 5


Court so that Spherion is not forced to incur the time and effort to oppose yet another meritless
attempt to revive Plaintiff’s dismissed qui tam claims.

        Plaintiff’s unhappiness with the trajectory of his litigation (i.e., this Court’s: Granting, in
part, of the Defendant’s Motion to Dismiss the SAC (ECF 70), the Denial of Plaintiff’s Motion for a
Realtor’s Share (ECF 84), the Denial of Plaintiff’s Motion for Leave to file a TAC, (ECF 86), and
the Denial of Plaintiff’s 54(b) Motion (ECF 96), does not give him free-reign to upend the Federal
Rules of Civil Procedure in an attempt to avoid the Court’s previous rulings that have been
unfavorable to him. It is obvious that Plaintiff’s goal is a Second Circuit appeal of the dismissal of
his FCA claims, but Plaintiff is not there yet. He has no right to pursue an appeal by amendment in
this matter.

        It is therefore respectfully requested that this Court deny Plaintiff’s request to file a motion
for leave to file a Second Proposed TAC. We thank the Court for its attention to this matter.

                                                Very truly yours,

                                                SEYFARTH SHAW LLP


                                                /s/ Howard Wexler
                                                Howard Wexler, Esq.



         cc:      All Counsel of Record (ECF)




54440652v.3
